UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2042


ATUL SHARMA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 7, 2015                 Decided:    August 18, 2015


Before WYNN and    DIAZ,   Circuit   Judges,   and     HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark A. Mancini, WASSERMAN, MANCINI & CHANG, Washington, D.C.,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Shelley R. Goad, Assistant Director, Kristen
Giuffreda Chapman, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Atul Sharma, a native and citizen of India, petitions for

review of an order of the Board of Immigration Appeals, denying

his motion to reconsider.         We deny the petition for review.

       A motion to reconsider must specify the errors of law or

fact    in     the    Board’s     prior       decision.           See         8   U.S.C.

§ 1229a(c)(6)(C) (2012); 8 C.F.R. § 1003.2(b) (2015).                         We review

the denial of a motion to reconsider for abuse of discretion and

will   reverse    the   Board’s       decision    only    if     it    is     arbitrary,

irrational, or contrary to law.              Narine v. Holder, 559 F.3d 246,

249 (4th Cir. 2009).

       We conclude that the Board did not abuse its discretion in

finding Sharma did not show there was an error of law or fact in

the    prior   decision    and    denying        the   motion         to     reconsider.

Accordingly, we deny the petition for review.                     We dispense with

oral   argument      because    the    facts     and     legal    contentions         are

adequately     presented   in    the    materials      before         this    court   and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                         2